             Case 3:20-cv-01816   Document 15    Filed 10/21/20    Page 1 of 5




Jeffrey M. Edelson, OSB # 880407
JeffEdelson@MarkowitzHerbold.com
Nathan D. Burcham, OSB #182509
NathanBurcham@MarkowitzHerbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201
Tel: (503) 295-3085
Fax: (503) 323-9105
Kelly K. Simon, OSB # 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION
  FOUNDATION OF OREGON
PO Box 40585
Portland, OR 97240
Tel: (503) 227-6928
Nicholas S. Cady, OSB # 113463
nick@cascwild.org
CASCADIA WILDLANDS
PO Box 10455
Eugene, OR 97440
Tel: (541) 434-1463
Fax: (541) 434-6494
Elisabeth Holmes, OSB # 120254
eli@willametteriverkeeper.org
WILLAMETTE RIVERKEEPER
PO Box 293
Eugene, OR 97440
Tel: (541) 870-7722
      Attorneys for Plaintiffs
                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                  PORTLAND DIVISION
NORTHWEST CENTER FOR                                              No. 3:20-cv-01816
ALTERNATIVES TO PESTICIDES,
WILLAMETTE RIVERKEEPER,
CASCADIA WILDLANDS, NEIGHBORS                    STANDING DECLARATION OF
FOR CLEAN AIR, AND 350PDX,                        MARY PEVETO, EXECUTIVE
                                                   DIRECTOR OF NEIGHBORS
                                   Plaintiffs,
       vs.                                                  FOR CLEAN AIR

U.S. DEPARTMENT OF HOMELAND
SECURITY; CHAD WOLF, in his capacity
as Acting Secretary, U.S. Department of
Homeland Security,
                                 Defendants.

Page 1 – STANDING DECLARATION OF MARY PEVETO, EXECUTIVE DIRECTOR
         OF NEIGHBORS FOR CLEAN AIR
             Case 3:20-cv-01816        Document 15        Filed 10/21/20      Page 2 of 5




I, Mary Peveto, declare and state as follows:
        1.      I am over 18 years of age and make this declaration based on my own personal
knowledge. If called as a witness, I would and could competently testify to the facts
herein under oath. As to matters which may reflect a matter of opinion, they reflect my personal
opinion and judgment based on my personal experience.

        2.      I co-founded Neighbors for Clean Air as a 501(c)(3) Oregon nonprofit in 2010,
committing countless hours over the last decade in the work to protect Oregon’s air
quality through community education and organizing. I currently lead the organization as
its Executive Director.
        3.      Neighbors for Clean Air advocates for better air quality in Oregon with an
emphasis on public health, and empowers Oregonians with information and tools to ensure
everyone breathes clean air. Over the past five years, we’ve led a community-based coalition in
advocating for health-based reform of Oregon’s air toxics regulations--resulting in the Cleaner
Air Oregon program--and worked with local governments in the Portland Metro Region to
establish Clean Diesel Contracting standards for all publicly funded construction activity.
        4.      As the only environmental group in Oregon explicitly focused on air quality, we
also do a lot of public education on air pollution in Oregon and policy options to clean up the
state’s air. The organization has been fielding questions regarding the toxicity of different
types of tear gas and their impact on human health throughout the protests in the wake of
George Floyd’s death.
        5.      Neighbors for Clean Air has approximately four thousand members and
supporters. We have three staff members. Neighbors for Clean Air’s principal place of business
is at 1524 NW 23rd Ave, Suite B in Portland, Oregon.
        6.      I live in downtown Portland, in what is known as “Old Town,” 2.5 miles from the
Multnomah County Courthouse.
        7.      I have participated in protests, rallies, and other forms of political protest in
Portland this year.



Page 2 – STANDING DECLARATION OF MARY PEVETO, EXECUTIVE DIRECTOR
         OF NEIGHBORS FOR CLEAN AIR
             Case 3:20-cv-01816       Document 15        Filed 10/21/20     Page 3 of 5




       8.      Throughout the late spring and summer, in the wake of George Floyd’s death, I
participated in multiple protests supporting Black Lives Matter.
       9.      On Wednesday July 29, I made plans to join three friends at the protest in front of
the Multnomah County Justice Center to support the Black Lives Matter movement, and
protest the escalating acts of violence that federal troops were enacting under the guise of
protecting federal property. We arranged to meet at 8:15pm at the Salmon Street Fountain
on SW Naito Parkway.
       10.     I left my home walking and arrived at the fountain by 8pm, and walked around to
look at the pictures that had been hung in the space. It was a very pleasant evening. There were a
lot of people in the area gathered. My friends arrived at around 8:47pm and we walked together
west on Salmon Street and turned left on 3rd Avenue where we joined a larger crowd, standing in
the area in front of the Multnomah County Building, adjacent to the federal building, to listen to
the speakers. One speaker was City Commissioner JoAnn Hardesty, who gave a very heartfelt
personal story about her meeting Congressman John Lewis, who had recently passed away.
       11.     Within a few minutes, as I approached the corner near the park, I began to feel a
very itchy sensation in my throat. I was wearing a mask, as were all other visible people around
me. I remember how quickly my throat felt irritated, because I was conscious of not wanting to
remove my mask to cough, as myself and others in the crowd were clearly following strict
guidance for preventing Covid-19 exposure. My eyes began to water within about 20 minutes,
and I became increasingly uncomfortable, with intermittent coughing fits. But I was really
enjoying the speakers, and I felt it was very important to be there, to stand in solidarity with the
speakers and the community.
       12.     I was standing in the peaceful crowd listening to the speakers. I was there to
peacefully support Black Lives Matter, and made sure to avoid the Federal Courthouse where
protesters were in direct confrontation with federal officers. But increasingly my throat became
uncomfortably constricted. The coughing was pretty constant, I started to feel some difficulty
breathing. While I had a mask on for purposes of reducing my potential spreading of Covid-19
virus, I was not equipped with PPE or the type of mask that would protect me from chemical

Page 3 – STANDING DECLARATION OF MARY PEVETO, EXECUTIVE DIRECTOR
         OF NEIGHBORS FOR CLEAN AIR
             Case 3:20-cv-01816      Document 15        Filed 10/21/20     Page 4 of 5




inhalants. Between 10:15-10:30pm, I felt too uncomfortable to stay any longer and told my
friends I was going to head home.
       13.     I have no history of asthma or other respiratory issues and I was scared about how
hard it was to breathe. I was astounded at how just the residual tear gas dust from previous tear
gas activity in the area was enough to trigger such an acute reaction.
       14.     I started walking and grabbed a BikeTown Share bike at SW Naito and rode
home. I texted one of the friends that I had met with, letting her know I had arrived home at
10:51pm. My friend responded at 11:17pm that “U left in the nick of time.” Apparently just after
I left the area for peaceful speakers, federal agents started deploying tear gas where we had
gathered.
       15.     I did some research on my reactions, and figured out it must be from the gas, but I
was left with more questions than answers. It seems there are several types of gas that can be
used on crowds, and I had no idea what the federal agents had been used on me and the other
people peacefully gathered. This left me feeling very anxious in addition to my physical
symptoms, and worried for other people who were also exposed to the gas by the federal agents.
       16. As the Executive Director of an organization dedicated to protecting the public from
air pollution, I was doubly worried about the chemicals involved and the effects they could
be having on public health and the environment. I have also been concerned with how to address
our membership’s questions about the federal agents’ use of tear gas.
       17.     I have not returned to that area, because of the intense concentration of use of tear
gas over multiple days/weeks and which still continues. I have attended rallies in other parts
of the city and felt no symptoms similar to what I first experienced on July 29th.
       18.     I believe that the lack of information and analysis by the federal government
about the repeated use of tear gas and other aerosols created conditions in which numerous
adverse health impacts, including my own, and those to other members of the public, were able
to occur.
       19.     If the federal government completes a NEPA analysis of the use of tear gas and
other crowd control weapons on human health and the environment, I believe they may make

Page 4 – STANDING DECLARATION OF MARY PEVETO, EXECUTIVE DIRECTOR
         OF NEIGHBORS FOR CLEAN AIR
              Case 3:20-cv-01816        Document 15       Filed 10/21/20     Page 5 of 5




better, more informed choices about their use of such weapons. I believe they may have
decided and may not decide in the future to deploy these gases and in such quantities that
myself and my friends and loved ones have experienced.
        20.        I have definite plans to continue to exercise my first amendment rights and
engage in protests for social justice in Portland.
        21.        Neighbors for Clean Air has had to dedicate organization time and resources to
this matter, and will continue to do so, including retaining counsel to represent its interests in
this litigation.
        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct.

Executed this 16th day of October, 2020.




                                                             Mary Peveto




Page 5 – STANDING DECLARATION OF MARY PEVETO, EXECUTIVE DIRECTOR
         OF NEIGHBORS FOR CLEAN AIR
